


110 HCON 196 : Authorizing the use of the Rotunda and

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 196
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 5, 2007
			Received
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Rotunda and
		  grounds of the Capitol for a ceremony to award the Congressional Gold Medal to
		  Tenzin Gyatso, the Fourteenth Dalai Lama.
	
	
		1.Use of Rotunda For Gold Medal
			 Ceremony for Dalai Lama
			(a)Use of
			 RotundaThe Rotunda of the
			 Capitol is authorized to be used on October 17, 2007, for a ceremony to award
			 the Congressional Gold Medal to Tenzin Gyatso, the
			 Fourteenth Dalai Lama, in accordance with
			 Public Law
			 109–287.
			(b)PreparationsPhysical preparations for the ceremony
			 referred to in subsection (a) shall be carried out in accordance with such
			 conditions as the Architect of the Capitol may prescribe.
			2.Use
			 of Capitol Grounds in Connection With Ceremony
			(a)In
			 GeneralThe International
			 Campaign for Tibet (in this resolution referred to as the
			 sponsor) shall be permitted to sponsor a public event on the
			 Capitol Grounds (in this resolution referred to as the event) on
			 October 17, 2007, in connection with the ceremony to be held in the rotunda of
			 the Capitol under section 1.
			(b)Terms and
			 Conditions
				(1)In
			 generalUnder conditions to
			 be prescribed by the Architect of the Capitol and the Capitol Police Board, the
			 event shall be—
					(A)free of admission
			 charge and open to the public; and
					(B)arranged not to
			 interfere with the needs of Congress.
					(2)Expenses and
			 liabilitiesThe sponsor shall
			 assume full responsibility for all expenses and liabilities incident to all
			 activities associated with the event.
				(c)Event
			 PreparationsSubject to the
			 approval of the Architect of the Capitol, the sponsor is authorized to erect
			 upon the Capitol Grounds such stage, sound amplification devices, and other
			 related structures and equipment, as may be required for the event.
			(d)Enforcement of
			 RestrictionsThe Capitol
			 Police Board shall provide for enforcement of the restrictions contained in
			 section
			 5104(c) of title 40, United States Code, concerning sales,
			 advertisements, displays, and solicitations on the Capitol Grounds, as well as
			 other restrictions applicable to the Capitol Grounds, in connection with the
			 event.
			
	
		
			Passed the House of
			 Representatives September 4, 2007.
			Lorraine C. Miller,
			Clerk.Jorge E. Sorensen,
			Deputy Clerk.
		
	
	
	
